SO 8 sO OC LAO BO BD ee

BO RD BD ORR OB RR kh ee
“sD te FB |] HR OO Oo OO HU OR Ul Um

28

Stephen R. Harris, Esq.
Harris Law Practice LLC
6451 Lakeside Drive,

Suite 2706
Reno, NV 89511
T7S 7RR TAM

 

Case 19-50119-nmc Doc 88 _ Entered 12/03/19 23:52:59 Page 1 of 28

STEPHEN R. HARRIS, ESQ.

Nevada Bar No. 001463
HARRIS LAW PRACTICE LLC
6151 Lakeside Drive, Suite 2100
Reno, NV 89511

Telephone: (775) 786-7600

E-Mail: steve@harrislawreno.com

Attorneys for Debtor

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEVADA

Ro OR

Case No. 19-50119-btb
(Chapter 11)

IN RE:

RESOLUTE SECURITY GROUP, INC.,

DECLARATION OF SCOTT JENKINS
IN SUPPORT OF DEBTOR’S PLAN OF
REORGANIZATION

Debtor.

Hearing Date: December 10, 2019
Hearing Time: 11:00 a.m.

 

1, Scott Jenkins, hereby declare as follows:

i, I am over the age of 18 and am mentally competent. Except as otherwise
indicated, all facts set forth in this Declaration are based upon my personal knowledge of the
Debtor, information learned from my review of relevant documents and information supplied to
me by other members of Debtor’s management and various business and legal advisors.

2. I am the Chief Executive Officer and 33.3% shareholder of the Debtor, Resolute
Security Group, Inc.

3. Attached hereto as Exhibit “A” is a Cash Flow Projection for 2020 for the
Debtor. The Cash Flow Projection for 2020 is based on my best estimates of future revenue and
operating costs of the Debtor based on historical data as modified by what I believe will occur

with future business of the Debtor.

 

 
Oo CC ~)D MH tA FB WG He

Bo BD BD BD OOO ert eee trem term eh eed
“SP Mm OR aS OO NA ORO

28

Stephen R. Harris, Esq.
Harris Law Practice LLC
6151 Lakeside Drive,

Suite 2100

Reno, NV 89511
775 TAR TROD

 

Case 19-50119-nmc Doc 88 Entered 12/03/19 23:52:59 Page 2 of 28

4. Since the Chapter 11 Petition Date, the Debtor has made several important
modifications to its business model to improve the profitability of its contracts. For example,
customer contracts were revised to adequately absorb what had previously been unbillabie
employee overtime. As a result, the Debtor’s customer contracts now have a higher net profit
margin. Additionally, the Debtor increased its field management personnel from zero (Q) to three
(3) in order to better supervise field security officers. The Debtor is also now hiring better
performing employees and meets with customers more often to ensure customer satisfaction with
the Debtor’s services. Lastly, the Debtor is taking more special, short-term assignments that
provide additional revenue. In light of these changes, all of Debtor’s contracts are now profitable
as long as they continue to be managed properly, which has been the case in the last several
months. My conversations with existing and potential customers also lead me to believe that
demand for the Debtor’s security services will increase throughout 2020 and beyond.

5. Attached hereto as Exhibit “B” are accrual based monthly Profit and Loss
reports for the Debtor for February 2019 through October 2019, and a cumulative accrual based
Profit and Loss report for the same time period. The total accrual based net income for this nine-
month time period is $103,143.49.

6. The Debtor’s collection rate for receivables is almost 100% because the Debtor
wil not continue to provide services if it is not paid. Thus, the Debtor’s accrual based net income
is properly assumed to be 100% realizable, subject only to routine timing issues depending on the
terms of the customer contracts. For example, some invoices have net 15 day terms, and other
invoices are payable on longer terms, like net 45 days.

7. The Debtor’s net income on a cash basis, as reflected on the Debtor’s Monthly
Operating Reports, is artificially skewed low because the Debtor came into the Chapter Il
proceeding carrying certain losses. As evidenced by the transaction reports attached to the
Monthly Operating Reports, on the Petition Date of January 31, 2019, the Debtor paid or accrued
approximately $82,000 in payroll expenses. The losses on pre-bankrupticy contracts also affected
the Debtor’s bottom line for the first few months post-bankruptcy, but as discussed previously,

all contracts have now been revised to have consistently profitable net margins.

 

 
SS CO ow ce th AR WO BD Re

bo ho i] ho RS RO th bo bend beet pet few pron eee eet teed _ eves
od oT, La Le Lae ho ot 2 \2 po) ~ on e aaa Saw No tame oS

28

Stephen R. Harris, Esq.
Harris Law Practice LEC
$151 Lakeside Drive,

Suite 2100
Rena, 8V 88514
T75 FRA THA

Case 19-50119-nmc Doc 88 Entered 12/03/19 23:52:59 Page 3 of 28

8. As of the Petition Date of January 31, 2019, the Debtor had approximately
twenty-five to thirty existing customer contracts. Performance of all material terms had already
occurred under the customer contracts existing on the Petition Date. Additionally, all of the
Debtor’s customer contracts are easily terminated for any reason by either party, subject only to
a thirty (30) day written notice. Additionally, all of the Debtor’s customer contracts terminate
immediately for cause upon non-performance by either party.

9, Based on current information available to me, I have reasonable assurance that
the Debtor has future cormmercial viability and will continue as a going concern if allowed to
proceed with its Chapter 11 reorganization. The Debtor currently employs three (3) field
managers, one (1) office administrator, two (2} executives and approximately sixty-five (65) to
seventy (70) security officers. Only about 10% of the security officers are part-time, and the
remaining 90% are full-time employees.

{ declare under penalty of perjury that the foregoing is true and correct to the best of my
knowledge and belief. ae

Dated this 3“ day of December, 2019.

   
 

Scott J enkins, Chief Executive Officer of Debtor
Resoluie Sécurity Group, Ine. 7

 

 

 

 

 
B&B wi ho

Oo OO sO co OA

10
it
12
13
l4
15
16
i7
18
19
20
2]
22
23
24
25
26
27
28

Stephen R, Harris, Esq.
Harris Law Practice LLC
6151 Lakeside Drive,

Suite 2100
Reno, NV 89514
77S TRA TRON

 

 

Case 19-50119-nmc

Doc 88 Entered 12/03/19 23:52:59 Page 4 of 28

 

 
RSG! Cash Flow Projection 2020
Gompany Confidential

     
    
 
   

. , “O00 : ; 000 “5, ’ ™ 5,000 5.000 mots 80,000
36.060 {75,500 730,000 750,000 755,000 335 000 715,600 740,500 765,000 335,000 380,000 300,000) ata B00

      

 

 

 

 

 

 

16,000 16,000 15,000 76,000; 60,000

219,000 219,000 219,000 219,000 219,000 279,000 279,000 219,000 219,000 219,000 219,006 219,000 hs 2,628,000
3,500 3,500) 3,500 14,000)

SiS O00) 994,000] 362,500}. 374,000) a9 000] ee 467 BOOP 33G 000. 364 DOOR dO F SOP 48, 000f- 604,000] - 882,000

 

 

 

 

 

 

 

 

 

 

 

 

        

 

 

 

  

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

          

executive Wages ,000] "300,000
Slait / Field Ofieer Wages 515.000)" 2.887 670
Payroftaxes 69,300) 0 0 B35, 287

O 6524| 0 GF ato

: 16,065) 147,274
SUES Insurance 2700] 32,400

TaRentorlease Ee . . . j . 2,500 2,500}. 24,608
Reni or lease: vehicles, equipment Zee 6 6 9 0 a ° o 6 6 0 6 oe
Repairs and maintenance ee iF aed 6 6 9 0 6 6 G 9 c g Of 8

O spelen es ee ee 150 150 450 2a0 2eo 250 300) 300 300) 350 350 350]. 3.180)
faxes andiicenses ere 205 285 295 295 295 235 295 255 295 295 308 25, a

ee ee ee ae 06 566 500 500 00 cg 300 500 50¢ 500! 500 500; 6,000

Oilities/ Cell masse 7,006 7,006 7000 7,000 7000 000 7,000 1,006 To06 To00 7.500 tooo} TS 000
Other expenses eee 1.506 1,800 1,500) 1,500 eGo F506
Legal Fees TO Q G 15,060 a 0 1,000 g $ 15,006 a 0 15,000)" --- "60,006

CiSailiements  ss~stCté‘“CS;*éi o 6 5000 a o $000 0 a 5000 0 0 5,500). 20,006

{SUBTOTAL eee a: = : ee ea 4,203,738

UCASHPAID OUT seer

“[Bett Paydown ~~ ee G G of 7soof soo] soo] 7.s0o] 7.800) 7,900

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capital purchases ee G @ Qo 6 & o Q 0 0 Q

Chapter 11 Repayment Plan Bee G o 6 6 8 c 9 G Q = G

EL 2h B78 SST 289 027] St6, 74 2b F9G, AaB ps 362 874] 08 R14 bE  SOS,BT | Tee 84a] 384 ABO] 390,864) AS BAAR ABB 294 4274 238

O ESTIMATED PROFIT / {L033} ee Oho 40 099 wad STOP 48 768 aa Bed BB Ba) 8S BBG P35 42Gb AT ABP 43,050} 58,356)" - 70,786 “74 286) A OFG2
oO
o
a

Case 19-50119-nmc
59 Page 6 of 28

32

Doc 88 Entered 12/03/19 23

Case 19-50119-nmc

80,000 ~

Cash Flow Projection
Company Name

 

79,000

60,000

 

an)

 

£0,000

 

cme Cash Flow Projection

 

2
&,000
at

a

 

&,000

 

20,000

 

 

10,000

 

 

0 as

 

 

Cash balance alert minimum

 

 

Period

Combination chart showing Cash on Hand Minimum Alert and Cash Flow Projection is in this cell.

#REF!

 
0 SON OA ON

BF Be BO BOO OR OB ORO het et
SH OU ON SOO A ea

28

Stephen R. Harris, Esq.
Harris Law Practice LEC
6151 Lakeside Drive,
Suite 2100
Reno, NV 89514
F775 TRA TRGA

 

Case 19-50119-nmc

 

Doc 88 Entered 12/03/19 23:52:59 Page 7 of 28

 

 
Case 19-50119-nmc Doc 88 Entered 12/03/19 23:52:59 Page 8 of 28
Resolute Security Group, Inc.

PROFIT AND LOSS

January 31, 2079

 

income
Total Income
‘GROSS PROFIT _
Expenses
60400 Bank Service Charges
64100 Legal Fees
§6000 Payroll Expense
66002 Payroll - Director of Operations
66150 Direct Payroll
66200 Payroll Taxes-Employer
86850 Payroll Processing

oe 66000 Payroll Expense a ce sateen ite inning tenant inne

Total Expenses —

NET OPERATING INCOME Lee ee ee ed be bth ce wen ee de be bee ee

 

 

Accrual Basis Tuesday, December 3, 2019 08:58 PM GMT-8

TOTAL

$0.00

85.00
0.00

57,933.62
267.50
23,956.69

380.00
82,507.81
$82,592.81
$ -82,592.81

$ 82,592.81

4
Case 19-50119-nmc

Doc 88 Entered 12/03/19 23:52:59
Resolute Security Group, Inc.

PROFIT AND LOSS
February 2019

Page 9 of 28

 

 

TOTAL
income
48000 Services
48100 Guard Services
48110 Armed Guard Service $2,217.92
48120 Unarmed Guard Service 65,341.19
48130 Security Services 48,984.07
Total 48100 Guard Services - 166,542.58
48200 Protection
48210 Armed Executive Protection 2,275.00
Total 48200 Protection "2,275.00
48900 Other Income
48910 Overtime 5,638.50
48920 Reimbursable Expenses 2,334.00
48940 Holiday 1,719.42
Total4g900 Other income "9,697.92
Total 4000 Services orem tere en enn aensnnaimnanaeatn F978 808.50 .
Totalincome $178,509.50
GROSS PROFIT $178,509.50
Expenses
51500 Professional Services 650.00
60400 Bank Service Charges -§0.00
61700 Computer and internet Expense 72.00
62500 Dues and Subscriptions 595.00
63300 Insurance Expense
63320 Health Insurance 5,283.92
63360 Worker's Compensation 9,736.00
" Total 63300 Insurance Expense 45,019.92.
64100 Legal Fees 28,116.52
64900 Office Expenses 162.74
66000 Payroli Expense
66005 Payroll - Security Officers Nonunion 406.61
66150 Direct Payroll 53,985.31
66200 Payroll Taxes-Employer 18,689.75
66850 Payroll Processing 1,305.74
66900 Garnishment Paymenis 740.27
Total 66000 Payroll Expense 75,127.65
67020 Rent Expense
$7024 Rent - Reno 250.00
Total 87080 Bent expanse fo nee cna uae macnn aa ian naan ana aad
68200 Cell Phone Expense 605.17
68500 Uniforms 75.44
Total Expenses $120,624.41
Accrual Basis Tuesday, December 3, 2019 05:00 PM GMT-8 4/2
Case 19-50119-nmc Doc 88 _ Entered 12/03/19 23:52:59 Page 10 of 28
TOTAL

 

NET OPERATING INCOME $57,885.09

Other Income

Refund from Vendors 1,407.57
Total Other income Cn ne ne nt bee barney Le $1,407.57
Other Expenses

67050 Return of Funds 999.05

“Total Other Expenges TTT nnn nner ern ern ga
ter OTHER cca Ce be Lo. be ; bee ; $408 68

Accrual Basis Tuesday, December 3, 2079 05:00 PM GMT-8 22
Case 19-50119-nmc

Doc 88 Entered 12/03/19 23:52:59
Resolute Security Group, Inc.

PROFIT AND LOSS
March 2019

Page 11 of 28

 

 

 

 

 

   

TOTAL
Income
48000 Services 16.62
48100 Guard Services
48110 Armed Guard Service 58,237.64
48120 Unarmed Guard Service 49,713.02
48130 Security Services 48,638.50
Total 48100 Guard Services 156,589.16
48200 Protection
48210 Armed Executive Protection 6,131.25
Total 48200 Protection 8,131.25
48600 Consulting 5,400.00
48900 Other Income
48910 Overtime 9,080.06
48920 Reimbursabie Expenses 6,047.67
Total 48000 Other income son 1519773
“aE eat 48000 Sevices oy 35 264.76
Total income $185,264.76
GROSS PROFIT $185,264.76
Expenses
51500 Professional Services 8,908.50
61700 Computer and Internet Expense 72.00
63300 Insurance Expense
63310 Genera Liability 7,270.03
63320 Health Insurance 8,279.17
Total 63300 Insurance Expense 15,549.20
64100 Lega! Fees 4,850.70
64900 Office Expenses 120.06
66000 Payroll Expense
66002 Payroll - Director of Operations 2,489.24
66150 Direct Payroll 167,314.37
66200 Payroll Taxes-Employer 55,457.36
66850 Payroll Processing 840.99
66900 Garnishment Payments 778.76
Total 66000 Payroll Expense — ~~ 216,871.72
67020 Rent Expense
67024 Rent - Reno 250.00
Total 67020 Rent Expense 250.00
68200 Celi Phone Expense 489.68
68400 Travel Expense
68430 Travel - Fuel 20.00
68440 Travel - Meals 900.00
68445 Travel - Mileage 688.69
Accrual Basis Tuesday, December 3, 2019 05:00 PM GMT-8 12
Case 19-50119-nmc Doc 88 _ Entered 12/03/19 23:52:59 Page 12 of 28
TOTAL

 

Total 68400 Travel Expense 1,608.69
“Total Expenses wromavetaaensecotnmeminenas on A A a a
NET OPERATING INCOME Cn a Cee Loe $68,485.73

Other Expenses

Total Other Expenses $1,557.40
NET OTHER INCOME gi saz. 40
NET INCOME . $85,013.13

 

 

Accrual Basis Tuesday, December 3, 2019 05:00 PM GMT-& 22
Case 19-50119-nmc Doc 88 _ Entered 12/03/19 23:52:59 Page 13 of 28

Resolute Security Group, Inc.
PROFIT AND LOSS

 

 

April 20719
TOTAL
Incame
48000 Services
48100 Guard Services
48110 Armed Guard Service 80,097.08
48120 Unarmed Guard Service $0,673.64
48730 Security Services 68,046.56
Total 48100 Guard Services _ 208,817.28
48200 Protection
48210 Armed Executive Protection 5,416.45
Total 48200 Protection 5,416.45
48900 Other income
48910 Overtime 7,271.90
48920 Reimbursable Expenses 2,683.00
Total 48900 Other Income 9,954.90
peat ABO00 Serviogs emer mene eae nara sauna ga ee so 2p4. 188.63
Total income ence nec ne ann aera anna eo04 ieee
GROSS PROFIT |: $224,188.63
Expenses
51500 Professional Services 650.00
52500 Other Business Expenses 1,625.00
61700 Computer and Internet Expense 1,272.00
62500 Dues and Subscriptions 595.00
63300 Insurance Expense
§3310 General Liability 2,244.13
63320 Health insurance 9,315.44
§3360 Worker's Compensation 6,876.00
~Fotal 69400 insurance Expense ve oom tants a 19.9768
64100 Legal Fees 4,987.67
64900 Office Expenses 162,74
66000 Payroll Expense
66150 Direct Payroll 109,762.33
§6200 Payroll Taxes-Employer 36,238.55
66850 Payroll Processing 352.55
66900 Garnishment Payments 4,069.39
“‘Fotal 66000 PayrollExpense "447,422.92
$7020 Rent Expense
67024 Rent - Reno 250.00
Total 67020 Font Expanse ss weiviumns tivities nimi in win niin niin nen nice ei 550 00
68200 Ceili Phone Expense 1,225.05
68400 Travel Expense
684360 Travei - Fuel 40.00
68435 Trave! - Hotels 1,555.87
Accrual Basis Tuesday, December 3, 2079 05:01 PM GMT-8 4/2
TOTAL

Total 68400 Travel Expense 1,565.87
_ Uncategorized Expense conn ine 2F ABE |
Total Expenses $178,406.14
NET OPERATING INCOME _ BS OO . 845,782.49

Other Expenses
67080 Return of Funds tes sei vant viii tur Giva tives: __ 1462.90
Total Other Expenses $1,452.90

NET OTHER INCOME . oe a . $ -1,462.90
NETINCOME en

 

 

Accrual Basis Tuesday, December 3, 2019 05:01 PM GMT-8 aj2
Case 19-50119-nmc

Doc 88 Entered 12/03/19 23:52:59 Page 15 of 28
Resolute Security Group, Inc.

PROFIT AND LOSS

 

 

Accrual Basis Tuesday, December 3, 2019 05:01 PM GMT-8

TOTAL
income
48000 Services
48100 Guard Services
48110 Armed Guard Service 59,755.63
48120 Unarmed Guard Service 45,524,993
48130 Security Services 50,629.16
Total 48100 Guard Services 155,909.66
48200 Protection
48216 Armed Executive Protection 5,980.00
~Total48200 Protection 5,980.00
48900 Other income
48910 Overtime 5,783.73
48920 Reimbursable Expenses 1,296.56
48940 Holiday 95.45
Total 48900 Other Income 7,175.68
otal 48000 Serving ee oe “469.066 34
“nota Income 9 $169,068.34
GROSS PROFIT $169,065.34
Expenses
51500 Professional Services 650.00
52500 Other Business Expenses 3,894.79
60400 Bank Service Charges 29.95
61000 Business Licenses and Permits $50.00
61700 Computer and Internet Expense 72.00
62500 Dues and Subscriptions 7,190.00
63300 Insurance Expense
63310 General Liability 2,244.43
63320 Health insurance 2,460.73
633960 Worker's Compensation 9,733.62
Total 63300 insurance Expense 14,438.68
64100 Legal Fees 4,203.70
64900 Office Expenses 163.79
66060 Payroll Expense
66150 Direct Payroll 107,925.80
66200 Payroll Taxes-Employer 35,407.16
66850 Payroll Processing 333.32
66900 Garnishment Payments 1,534.38
~ Total 66000 Payroll Expense $45,200.66
67010 License and Permits 7,200.00
67020 Rent Expense
67024 Rent - Reno 250.00
~ Total 67020 Rent Expense 250.00,

1/2
Case 19-50119-nmc Doc 88 __ Entered 12/03/19 23:52:59 Page 16 of 28

68200 Cell Phone Expense
68400 Travel Expense
68430 Travel - Fuei
- Total 68400 Travel Expense

Health Insurance

‘Total Expenses _

Other Expenses

Total Other Epenses —
NET OTHER INCOME
‘NETINCOME

TOTAL
488,08

10.00
10.00

35.00

 

Accrual Basis Tuesday, December 3, 2019 05:01 PM GMT-&

$431.31

1,117.65

$1,117.65.

$ -1,117.65
$ -1,548.96

22
Case 19-50119-nmc

PROFIT AND LOSS
June 2079

Doc 88 Entered 12/03/19 23:52:59 Page 17 of 28
Resolute Security Group, Inc.

 

 

 
 

 

TOTAL
Income
48000 Services
48100 Guard Services
48110 Armed Guard Service 62,465.03
48120 Unarmed Guard Service 45,994.99
48130 Security Services 48,012.44
~ Total 48100 Guard Services - 156,472.46
48200 Protection
48210 Armed Executive Protection 2,405.00
Total 48200 Protection On 2,405.00
48900 Other Income
48910 Overtime 5,519.00
48920 Reimbursable Expenses 1,984.00
48930 Admin Fee 34.61
petal 48000 Services rr rere mer ne ersnanauae nene So emnn
Total Income $166,345.85
GROSS PROFIT "$166,345.85
Expenses
51500 Professiona! Services 7,234,540
61760 Computer and internet Expense 72.00
62500 Dues and Subscriptions 598.50
63300 Insurance Expense
63310 General Liability 2,244.13
63320 Health insurance 526.76
63360 Worker’s Compensation 10,596.67
‘Total 63300 Insurance Expense 43,367.56
64900 Office Expenses 163.79
66600 Payroll Expense
66150 Direct Payroil 105,666.33
66200 Payroil Taxes-Empioyer 34,218.07
66850 Payroil Processing 399.73
§6900 Garnishment Payments 532.86
Fatal e6000 Payroll Expense sine nent tenn wn opening een . 140,956.98
67010 License and Permits 40,00
67020 Rent Expense
67024 Rent - Reno 250.00
“Fotal 67020 Rent Expense ces htt utnnmttiinii enna apne ng) ae nnuannanenes sues asenuna wieei waennne 350.00
68200 Cel! Phone Expense 504.91
68400 Travel Expense
68430 Travel - Fuel 10.00
~ Fotal 68400 Travel Experise cee es weneniptineetunntn ane ta 600°
Accrual Basis Tuesday, December 3, 2019 05:02 PM GMT-8 4/2
Case 19-50119-nmc Doc 88_ Entered 12/03/19 23:52:59 Page 18 of 28
TOTAL

 

Total Expenses $163,198.25
NET OPERATING INCOME ee nnn a a eo
Other Expenses

67050 Return of Funds 1,124.34
Total Other Expenses $1,121.34

 

 

Accrual Basis Tuesday, December 3, 2019 05:02 PM GMT-8 2i2
Case 19-50119-nmc Doc 88 Entered 12/03/19 23:52:59 Page 19 of 28
Resolute Security Group, Inc.

 

 

PROFIT AND LOSS
July 2019
TOTAL
Incame
48000 Services 10,068.75
48100 Guard Services
48110 Armed Guard Service 89,850.16
48120 Unarmed Guard Service 82,145.40
48130 Security Services 61,554.51
~ Total 48100 Guard Services 233,550.07
48200 Protection
48210 Armed Executive Protection 27,355.00
Total 48200 Protection . 27,355.00
48300 Investigations 24,288.00
48900 Other Income
48910 Overtime 7,947.70
48920 Reimbursable Expenses 7,948.13
48940 Holiday 2,084.06
Total 48900 Other Income Heres
‘Total 48000 Services 313,241.71
‘Totalincome $313,241.71
GROSS PROFIT "$343,241.71
Expenses
51500 Professional Services 24,352.78
52500 Other Business Expenses 4,875.00
67700 Computer and Internet Expense 72.60
62500 Dues and Subscriptions 750.00
63300 Insurance Expense
63310 General Liability 2,244,13
63320 Heaith Insurance 4,997.31
63360 Worker's Compensation 6,598.38
Total 63300 Insurance Expense 13,839.82
63400 Interest Expense 2,400.00
64800 Office Expenses 180.00
66000 Payroll Expense
66150 Direct Payroll 185,096.31
§6200 Payroil Taxes-Employer 64,575.32
66850 Payroil Processing 365.37
66900 Garnishment Payments 647.84
Total 66000 Payroll Expense 250,684.81
67020 Rent Expense
67024 Rent - Reno 250.00
Total 67020 Rent Expense 250,00
68200 Celt Phone Expense 506.83
68400 Travel Expense
Accrual Basis Tuesday, December 3, 2019 05:02 PM GMT-8 4/2
Case 19-50119-nmc Doc 88 _ Entered 12/03/19 23:52:59

88430 Travel - Fuel

vo Fotai 66400 Travel Expense” eens en nanny unseen iintinetinenneniiinm nn inatnarinuit sie hierniana

‘Total Expenses
NET OPERATING INCOME -

Other Expenses
67050 Return of Funds
Total Other Expenses

NET OTHER INCOME —
NETINCOME >

Page 20 of 28
TOTAL

10.00
10.00

"$297,920.94
$15,320.77

026.87
$1,026.87

$ -1,026.87
$44,293.90

 

Accrual Basis Tuesday, December 3, 2019 65:02 PM GMT-8

ai2
Case 19-50119-nmc Doc 88 _ Entered 12/03/19 23:52:59
Resolute Security Group, Inc.

PROFIT AND LOSS

Page 21 of 28

 

 

 

August 2019
TOTAL
Income
48000 Services
48100 Guard Services
48410 Armed Guard Service 71,729.72
48120 Unarmed Guard Service 76,667.38
48130 Security Services 62,866.75
- Total 48100 Guard Services 211,263.85
48200 Protection
48210 Armed Executive Protection §,883.00
Total 48200 Protection 5,853.00
48900 Other Income
489710 Overtime 9,728.12
48920 Reimbursable Expenses 3,079.06
48946 Holiday 203.96
Total 48900 Other Income meena mee rem renner 011.08
‘Total 48000 Services 230,127.93
Total Income $230,127.93
GROSS PROFIT $230,127.93
Expenses
51500 Professional Services 2,825.25
61000 Business Licenses and Permits 58.00
61700 Computer and Internet Expense 72.00
62500 Dues and Subscriptions 840.00
63300 insurance Expense
63310 General Liability 2,244.13
63320 Health insurance 8,045.81
63360 Worker's Compensation 2,402.39
otal 69900 Ingurance Expense a
64100 Legal Fees 4,507.40
64900 Office Expenses 143,79
66000 Payroll Expense
66150 Direct Payroll 140,376.30
66200 Payroll Taxes-Employer 46,567.11
66850 Payroll Processing 442,29
66900 Garnishment Payments 702.37
Total 66000 PayrallExpense 188,088.07
67020 Rent Expense
67024 Rent - Reno 250.00
Total 67020 Rent Expense” on nema onan aaa aaa a
68200 Cell Phone Expense 513.12
68400 Travel Expense
68430 Travel - Fuel 10.00
Accrual Basis Tuesday, December 3, 2019 05:02 PM GMT-8 V2
Case 19-50119-nmc Doc 88 _ Entered 12/03/19 23:52:59

Page 22 of 28
TOTAL

 

Total 68400 Travel Expense

‘Total Expenses _
NET OPERATING INCOME

Other Expenses
67050 Return of Funds

10.00
$209,999.96
~ $20,127.97

_ 872.68

 

“Total Other Expenses —
Ey OTHER INGOME CT
NETINCOME

Accrual Basis Tuesday, December 3, 2019 05:02 PM GMT-3

a
$ -872,68
$19,255.29

2/2
Case 19-50119-nmc Doc 88_ Entered 12/03/19 23:52:59
Resolute Security Group, Inc.

PROFIT AND LOSS

Page 23 of 28

 

 

September 2019
FOTAL
Income
48000 Services
48100 Guard Services
48110 Armed Guard Service 68,901.13
48120 Unarmed Guard Service 60,893.66
48130 Security Services 48,710.33
Total 48100 Guard Services 178,505.10
48200 Protection
7 48210 Armed Executive Protection - 15,502.56
Total 48200 Protection 15,502.50
48400 Patrol & Alarm Response
48426 Unarmed Patrol - 4,250.06
Total 48400 Patrol & Alarm Response 4,250.00
48900 Other Income
48910 Overtime 10,014.05
48920 Reimbursable Expenses 3,203.80
48940 Holiday 1,485.75
Total 48900 Other Income 14,703.60
Fatal 48000 Servigag ere senna na ae eens 212,961 “90
Total Income over snestsmtanentnunstnnnnsiisianitunisisnsiii isnt itn niitniiieianninet iti tne tenineetinineetnine town “wie 56120
GROSS PROFIT $212,961.20
Expenses

§1500 Professional Services
64700 Computer and internet Expense
62500 Dues and Subscriptions
63300 Insurance Expense
63310 General Liability
63320 Heaith Insurance
63360 Worker's Compensation
“Total 63300 insurance Expence cee nnn te eens
64100 Legal Fees
66000 Payroll Expense
66002 Payroll - Director of Operations
66150 Direct Payroll
66200 Payroll Taxes-Employer
66850 Payroll Processing

66900 Garnishment Payments

~ Total 66000 Payroll Expense
67020 Rent Expense
67024 Rent - Reno
Total 67020 Rent Expense

§8200 Cell Phone Expense

Accrual Basis Tuesday, December 3, 2019 05:03 PM GMT-8

5,087.40
72.00
810.00

2,244.13
5,995.19
14,491.87
22,731.19

3,018.70

11,538.27
120,557.24
44,806.62
435.88

265.36
"177,603.37

250.00

250.00
51g.12

12
Case 19-50119-nmc Doc 88

68350 Taxes Paid
68400 Travel Expense
_,, BB480 Travel = Fuel
Total 68400 Travel Expense
Total Expenses .

Other Expenses
_ 87050 Return of Funds
Total Other Expenses
“NET OTHER INCOME
‘NETINCOME >

 

Entered 12/03/19 23:52:59

Accrual Basis Tuesday, December 3, 2019 05:03 PM GMT-8

Page 24 of 28
TOTAL

800.00

10.00
10.60

$210,875.78
$2,085.42

29407
$994.07

" $-994.07

$1,091.35

ate
Case 19-50119-nmc Doc 88_ Entered 12/03/19 23:52:59
Resolute Security Group, Inc.

PROFIT AND LOSS
October 2019

Page 25 of 28

 

 

TOTAL
income
48000 Services
48100 Guard Services
48110 Armed Guard Service 84,828.70
48120 Unarmed Guard Service 80,245.27
48130 Security Services 62,891.45
Total 48100 Guard Services 227,968.42
48200 Protection
48210 Armed Executive Protection §,541.25
- Total 48200 Protection 5,541.25
48400 Patrol & Alarm Response
48420 Unarmed Patroi 8,750.00
Total 48400 Patrol & Alarm Response _ 8,750.00
48500 Other income
48910 Overtime 11,627.74
48920 Reimbursable Expenses 3,096.00
Total 48900 Other income | 44,723.74
- Total 48000 Services : 256,980.41
“Flokad ncaa OTe an
GROSS PROFIT $256,980.41
Expenses
51000 Accounting Services 4,300.00
51500 Professional Services 650.00
52500 Other Business Expenses 4,875.00
§0400 Bank Service Charges 156.28
61000 Business Licenses and Permits 64.00
61700 Computer and internet Expense 1,224.26
62500 Dues and Subscriptions 1,309.00
63300 Insurance Expense
63310 General Liability 2,244.13
63326 Heaith insurance 586.53
63360 Worker's Compensation 5,166.97
Total 63360 Insurance Expense 7,397.63
64100 Legal Fees 8,612.45
84900 Office Expenses 898.79
66000 Payroll Expense
66150 Direct Payroll 139,745.78
66200 Payroll Taxes-Employer 46,771.07
66850 Payroll Processing 857.61
66900 Garnishment Payments 1,768.79
Total 66000 Payroll Expense 189,143.25
670106 License and Permits 312.50
Accrual Basis Tuesday, December 3, 2019 05:03 PM GMT-8 4/2
Case 19-50119-nmc Doc 88 __ Entered 12/03/19 23:52:59 Page 26 of 28
TOTAL

 

67020 Rent Expense
67024 Rent - Reno | | cen £50.00
Total 67020 Rant Expense 260.00

68200 Cell Phone Expense 613.12

68400 Travel Expense

684306 Travel - Fuel 10.00
~Fotal 68400 Travel Expense costntimsntitn nimi eaten een ts on a ae TT

Health Insurance §,340.36
Total Expenses re La cee voc - gop6 686.58
Other Expenses

67060 Return of Funds 898.25
“Total Other Expenses Annmarie anna nner

 

 

 

Accrual Basis Tuesday, December 3, 2019 05:03 PM GMT-8 2/2
Case 19-50119-nmc

Resolute Security Group, Inc.

PROFIT AND LOSS
February - October, 2019

Doc 88 Entered 12/03/19 23:52:59

Page 27 of 28

 

 

TOTAL
incorne
48000 Services 10,085.37
48100 Guard Services
48110 Armed Guard Service 628,082.41
48120 Unarmed Guard Service §67,199.48
48130 Security Services 500,333.69 ;
Fetal aB100 Guard Services mh ner eee arene (1605 616.58
48200 Protection
48210 Armed Executive Protection 78,459.45
Total 48200 Protection 78,453.45
48300 Investigations 24,288.00
48400 Patrol & Alarm Response
48420 Unarmed Patrol 13,000.00
Total 48400 Patrol & Alarm Response 13,000.00
48600 Consulting 5,400.00
48900 Other Income
48910 Overtime 72,610.80
48920 Reimbursable Expenses 31,672.10
48930 Admin Fee -34.61
489406 Holiday 5,588.64
Total 48800 Other Income 109,836.93
Total 48000 Services 1,936,685.33
Total income $1 ,996,685.33
GROSS PROFIT $1,936,685.33
Expenses

51000 Accounting Services

51500 Professionai Services

§2500 Other Business Expenses
60400 Bank Service Charges

61000 Business Licenses and Permits
61700 Computer and Internet Expense
62500 Dues and Subscriptions

63300 Insurance Expense

63310 General Liability

63320 Health Insurance

63360 Worker's Compensation
Total 63300 Insurance Expense

63400 Interest Expense

64100 Legai Fees

64900 Office Expenses

66000 Payroll Expense

66002 Payroll - Director of Operations
66005 Payroll - Security Officers Nonunion

Accruai Basis Monday, December 2, 2019 02:19 PM GMT-8

4,300.00
50,988.43
15,269.79
136.23
772.00
3,000.26

6,687.50

22,978.94
45,490.86
65,542.70
134,011.90

2,406.00
55,297.14
1,995.64

14,027.51
406.61

tie
 

 

Case 19-50119-nmc Doc 88 Entered 12/03/19 23:52:59 Page 28 of 28
FOTAL
66150 Direct Payroalt 1,120,629.77
66200 Payroll Taxes-Employer 382,725.14
66850 Payroll Processing 5,273.45
66900 Gamishment Payments 8,036.99
"Total 66000 Payroll Expense ~ 1,531,099.44
67010 License and Permits 1,552.50
§7020 Rent Expense
67024 Rent ~ Reno 2,250.00
* otal 67000 Rent Expense ceecety ont iste en view 3080.00
68200 Cail Phone Expense 5,058.78
68350 Taxes Paid 800.00
68400 Travel Expense
68430 Travel - Fuel 90.00
68435 Travel - Hotels 1,555.87
68440 Travel - Meals 900.00
68445 Travel - Mileage 688.69
Total 68400 Travel Expense $3,234.56
68500 Uniforms 75.41
Health insurance 6,395.30
Uncategorized Expense 274,32
Total Expenses - $1,824,899.20
NET OPERATING INCOME $111,786.13
Other Income
Refund from Vendors 1,407.57
“Total Other income ef aor ey
Other Expenses
67050 Return of Funds 16,050.21
Total Other Expenses $10,050.21
NET OTHER INCOME "$8,642.64
NET INCOME $103,143.49

 

Accrual Basis Monday, December 2, 2019 02:49 PM GMT-8

22
